Citation Nr: 0907099	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to December 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 decision by the 
RO which denied, in part, service connection for sarcoidosis.  
A videoconference hearing before the undersigned member of 
the Board was held in September 2008.  The Board remanded the 
issue on appeal for additional development in October 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran is not shown to have sarcoidosis or any 
residuals thereof at present, nor is there any competent 
medical evidence that any claimed sarcoidosis is related to 
service.  


CONCLUSION OF LAW

The Veteran does not have sarcoidosis due to disease or 
injury which was incurred in or aggravated by service nor may 
any claimed sarcoidosis be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II.  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the Veteran's service treatment records and all 
VA medical records identified by him have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA during the pendency of this appeal and testified at a 
videoconference hearing before the undersigned member of the 
Board in September 2008.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sarcoidosis manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Sarcoidosis

The Veteran contends that he was treated by a medic for a 
skin disorder in France during World War II.  The medic told 
him that it was "French scabies" and gave him some cream, 
but that it didn't resolve the problem completely.  He 
testified that the skin problems reoccurred periodically for 
many years before he finally sought medical treatment in 
1981, at which time he was diagnosed with sarcoidosis.  

The service treatment records showed that the Veteran was 
treated for a respiratory disorder beginning in December 
1944.  Initially he was thought to have influenza, but was 
subsequently diagnosed as pneumonia.  The Veteran was 
hospitalized for approximately three weeks, and was noted to 
be improved when discharged to duty in late January 1945.  
The diagnosis was pneumonia, atypical, moderately severe, of 
undetermined cause.  The service treatment records do not 
reflect any complaints, treatment, abnormalities, or 
diagnosis for any skin problems in service,  The Veteran made 
no mention of any skin or respiratory problems at the time of 
his separation examination December 1945, and no pertinent 
abnormalities were noted at that time.  The Veteran's skin 
and lungs were normal, and a chest x-ray study showed no 
significant abnormalities.  

The evidence of record includes a copy of an office visit 
receipt from a private dermatologist showing that the Veteran 
was seen in March 1981.  The receipt showed a diagnosis of 
sarcoidosis, but did not include any findings or notations in 
the description of services rendered, i.e., skin biopsy, 
excision, etcetera, or any explanation for the diagnosis.  

VA treatment records from 2001 to 2006, showed no complaints, 
treatment, abnormalities, or diagnosis for any skin or 
respiratory problems.  The first mention of sarcoidosis was 
on an outpatient note in October 2006.  At that time, the 
Veteran reported that he was hospitalized for pneumonia and 
sarcoidosis while in the Army in France in 1944.  

At the direction of the Board remand in October 2008, the 
Veteran was afforded a VA examination in November 2008.  The 
examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's medical 
history.  The examiner noted that while a private dermatology 
note included a diagnosis of sarcoidosis, there was no 
pathology report to confirm that diagnosis or any additional 
records as to the basis for the diagnosis.  The Veteran's 
medical history included double cardiac bypass with heart 
valve replacement in 1999.  No pertinent abnormalities were 
noted on physical examination.  X-ray studies revealed 
pleural reaction with areas of fibrosis involving the left 
lung.  A CT scan showed pleural parenchymal changes in the 
left lung base and a slight elevation of the left 
hemidiaphragm, but was otherwise within normal limits.  The 
impression was fibrotic changes in the left lung, but no 
findings to suggest the presence of sarcoidosis.  The 
diagnoses included chronic obstructive pulmonary disease 
(COPD) and left pleural reaction, likely from his open heart 
surgery.  The examiner commented that there was no current 
evidence of sarcoidosis in the Veteran's lungs or in any of 
the medical reports of record, other than the private 
dermatology note, that he ever had sarcoidosis.  The examiner 
concluded that there was no etiologic diagnosis of 
sarcoidosis at present, or any relationship to his history of 
a rash in service or atypical pneumonia.  

In this case, there is no evidence contained in the Veteran's 
claims folder, other than his self-described history of 
sarcoidosis in service noted on a VA outpatient note 
subsequent to the filing of this claim, that he had 
sarcoidosis in service or that he has any residuals of 
sarcoidosis at present.  The service treatment records showed 
that the Veteran was hospitalized for atypical pneumonia in 
service, and was subsequently discharged to full duty.  The 
service records did not show any further complaints, 
treatment, or abnormalities referable to any respiratory 
problems during his 11 months of remaining service, and no 
pertinent abnormalities were noted on his separation 
examination in December 1945.  The service treatment records 
did not show any complaints, treatment or abnormalities 
referable to any skin problems or sarcoidosis in service.  

The Board considered the copy of the March 1981 private 
dermatology receipt which included a diagnosis of sarcoidosis 
more than 35 years after service.  However, the document did 
not include any clinical or diagnostic findings to support 
the diagnosis, or any opinion that it was related to service.  
See Miler v. West, 11 Vet. App. 345, 348 (1998) (A bare 
conclusion, even when reached by a healthcare profession is 
not probative without a factual predicate in the record.)  

While the Veteran believes that he had sarcoidosis in 
service, he has not presented any competent medical evidence 
to support that assertion.  While the Veteran is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
United States Court of Appeals for Veterans Claims held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Given the lack of competent 
medical evidence showing that the Veteran had sarcoidosis in 
service or that he has any residuals of sarcoidosis at 
present, there can be no valid claim.  Brammer, 3 Vet. App. 
at 223 (1992).  Accordingly, service connection for 
sarcoidosis is denied.  


ORDER

Service connection for sarcoidosis is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


